Citation Nr: 0123527	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1960 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the veteran requested both a RO hearing 
and a hearing before a member of the Board.  The veteran was 
notified of the scheduled date and time of these hearings but 
failed to report.  Thereafter, the case was forwarded to the 
Board.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran seeks service connection for a psychiatric 
disorder.  The service medical records indicate that the 
veteran underwent a psychiatric consultation in July 1963.  
The examiner opined that the most likely diagnosis was 
antisocial personality and further recommended that the 
veteran be separated from service by reason of unsuitability.

In connection with his claim, the veteran indicated that he 
received treatment related to his claimed disability at the 
University of South Alabama (USA) Medical Center.  The RO 
obtained these records and associated them with the claims 
folder.  These records indicate that the veteran was 
diagnosed with alcohol dependence and personality disorder in 
1988.  

The veteran also identified treatment at the VA outpatient 
clinic in Mobile, Alabama; however, these records have not 
been requested.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Without obtaining and reviewing these records, the Board 
cannot be sure whether or not these records would aid the 
veteran in the establishment of entitlement to service 
connection.  Additionally, VA's statutory duty to assist 
includes the obligation to obtain treatment records in the 
custody of a Federal department or agency.  66 Fed. Reg. 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  

If the RO obtains additional medical evidence showing a 
current diagnosis of an acquired psychiatric disorder, the 
veteran should be afforded a VA examination for the purpose 
of determining the etiology of that psychiatric disorder.

Accordingly, this case is remanded for the following:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of all VA and non-VA health 
care providers where he has received 
psychiatric treatment.  After obtaining 
any appropriate authorization, the RO 
should attempt to obtain any medical 
records identified by the veteran, which 
are not currently of record, including 
all treatment records from the VA 
outpatient clinic in Mobile, Alabama.  
Any records obtained should be associated 
with the claims folder.

2.  If the medical evidence shows a 
current diagnosis of an acquired 
psychiatric disorder, the veteran should 
be afforded a VA psychiatric examination 
to determine the nature and likely 
etiology of any currently diagnosed 
acquired psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on a review of 
the case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has an acquired psychiatric disability 
due to disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for the opinions 
expressed should be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100, et seq. (West Supp. 
2001) and 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are fully complied with and 
satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


